Citation Nr: 1801974	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee condition, to include as secondary to low back strain with spondylolisthesis and spondylolysis.

2.  Entitlement to an increased evaluation for right foot fracture residuals, status post-operative, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left foot condition, to include as secondary to low back strain with spondylolisthesis and spondylolysis.

4.  Entitlement to service connection for a right knee condition, to include as secondary to low back strain with spondylolisthesis and spondylolysis.

5.  Entitlement to service connection for a left knee condition, to include as secondary to low back strain with spondylolisthesis and spondylolysis.

6.  Entitlement to service connection for a left hip condition, to include as secondary to low back strain with spondylolisthesis and spondylolysis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1979 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claims.

These matters were previously remanded by the Board in December 2012 for further development.

The Board notes that the matter of entitlement to an increased rating for low back strain with spondylolisthesis and spondylolysis in excess of 20 percent was finally denied by the Board in its December 2012 decision.  Although the RO, in a May 2017 rating decision, increased the Veteran's evaluation of a low back strain to 40 percent, that RO decision was not appealed.  Therefore, the claim is not before the Board. 

Additionally, the Board notes that the matter of a total disability rating based on individual unemployability (TDIU) was adjudicated by the RO in a May 2017 rating decision.  However, the request for TDIU must be considered, as it is part and parcel of the claim for and increased evaluation for right foot fracture residuals.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record).  Therefore, this issue has been included as part of the Veteran's appeal.

The issues of service connection for left foot condition, left and right knee condition, and left hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, the RO denied service
connection for a left knee condition.

2.  Evidence received after the September 2008 denial of service connection for a
left knee condition relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran's service-connected right foot fracture residuals, status post-operative, is manifested by moderate symptoms.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).

2.  The criteria for an increased evaluation for service-connected right foot fracture residuals, status post-operative, are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.71a, 4.72, Diagnostic Codes 5003-5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C. § 5108 (2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim for entitlement to service connection for a left knee condition was initially denied in an October 2004 rating decision.  The Veteran was notified in a letter dated October 2004.  The basis for the original denial was a lack of in-service incurrence and the lack of a nexus between the Veteran's current diagnosis and his active duty service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

The Veteran filed a claim to reopen the appeal in December 2007, well over one year since the date of the initial denial.  The evidence added to the record since that denial included an August 2008 VA medical examination, medical records furnished by the Social Security Administration, medical records from the Ann Arbor VAMC from 2004-2005 and 2009-2011, a May 2011 VA medical examination, and a December 2013 VA examination.  The Board has carefully reviewed the newly submitted evidence and found the evidence to be both new and material.  More specifically, the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee condition.  The evidence provided information regarding the in-service incurrence of the Veteran's left knee condition.

As the newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for a left knee condition is granted.  38 C.F.R. § 3.156(a) (2017).

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.  § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is service connected for right foot fracture residuals, currently rated at 10 percent disabling under diagnostic code 5010-5003.  Hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2017).  Here, Diagnostic Code 5010-5003 indicates degenerative arthritis of the right foot (Diagnostic Code 5010) rated under Diagnostic Code 5003.
Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017). A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id. The Rating Schedule does not contain a Diagnostic Code addressing limitation of motion of the foot.  Nevertheless, Diagnostic Code 5284, foot injuries, other, is a general Diagnostic Code under which a variety of foot injuries may be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  Diagnostic Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  Under this diagnostic code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for loss of use of the foot.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The Veteran underwent a VA examination in August 2008 in which he reported a contusion and sprain of the right foot with fracture of the metatarsal bone in 1981.  The fracture was noted to have healed completely.  During the examination, the Veteran complained of occasional pain in the right foot with flare-ups when walking longer distances and when standing for prolonged periods.  He also stated that he was unable to run.  Upon examination, the Veteran was found to have normal configuration of the right foot.  There was no pain on palpation and the Veteran exhibited a full range of motion.  After walking, the Veteran had increased pain in his foot.  He was diagnosed with sprain and fracture of the metatarsal bone of the right foot, status post surgical removal of bone chip.

The Veteran underwent another VA examination in May 2011 in which he reported a right foot metatarsal injury, for which he underwent surgery to remove a bone chip.  The examiner noted the Veteran's injury to be stable.  The Veteran reported symptoms of pain, stiffness, and fatigability, all while standing and walking, and all located on the outside dorsum of the foot.  The Veteran also reported flare-ups every four to five days from walking or standing for prolonged periods of time.  He also reported using a cane, in part for his foot condition.  Upon examination, the examiner found no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  The examiner did, however, note evidence of tenderness distal to the right malleolus.  The examiner also observed mild bunions and a mildly antalgic gait.  The Veteran was noted to have degenerative changes in the ankle and first metatarsal joint, but no acute fracture or dislocation.  He was diagnosed with residuals of right foot metatarsal fracture and surgery. 

The Veteran underwent a final VA examination on his right foot in December 2013 to determine whether his condition had significantly worsened since prior examinations.  The examiner found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The examiner did note evidence of tenderness distal to the right malleolus and mild bilateral bunions with slight callus formation.  The Veteran walked with a mildly antalgic gait with a cane favoring the left foot, but X-rays showed no acute fracture or dislocation.  Degenerative changes were seen in the bilateral ankles and first metatarsophalangeal joints.  The VA examiner diagnosed residuals of right foot metatarsal fracture and characterized the residual disability as of moderate degree with no significant impact on the Veteran's ability to work.

Initially, the Board notes that a compensable rating is not warranted under Diagnostic Code 5003, because there is no indication that the Veteran has been diagnosed with degenerative or traumatic arthritis. Accordingly, a 10 percent rating is not warranted under Diagnostic Code 5003 for minor joints affected by limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Under the circumstances of this case, the Board finds that a rating in excess of 10 percent, for right foot fracture residuals is not warranted.  As noted above, in order to warrant a rating in excess of 10 percent under Diagnostic Code 5284, there needs to be moderately severe foot injuries.  The evidence of record clearly demonstrates that the Veteran's symptoms more closely reflect a moderate foot condition, rather than a moderately severe condition.  Throughout the appeals period, the Veteran's foot has only been manifested with symptoms of soreness, tenderness, swelling, and pain with motion.  The Veteran has reported no incapacitating episodes or severe degenerative changes.  As such, the Board finds the Veteran's right foot fracture residuals most closely approximates a 10 percent disability rating for moderate symptoms.

The Board considered whether a higher rating was available under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-5283. There is no indication that the Veteran has been diagnosed with hallux valgus or Morton's neuroma, accordingly, Diagnostic Codes 5279 and 5280 are not applicable. 38 C.F.R. § 4.71a, Diagnostic Code 5279, 5280 (2017). With regard to the remaining Diagnostic Codes, they are not applicable because the evidence indicates that the Veteran does not have flat feet, weak foot, claw foot, hallux rigidus, hammer toe, or nonunion or malunion of the tarsal or metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2014).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca have also been considered.  However, an increased rating is not warranted during either period on appeal on the basis of functional loss due to pain or weakness in this case, as those symptoms are already contemplated by the criteria of Code 5284.  The Veteran's symptoms are supported by pathology consistent with the assigned ratings.

The Board has also considered the Veteran's statements regarding the severity of his foot disorder. The Veteran contends that his right foot condition is more disabling than the rating he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. §§ 4. 71a, or 4.104 with respect to determining the severity of his service-connected right foot condition.

As noted above, the Veteran's claim for TDIU is part and parcel with his claim for an increased rating for right foot fracture residuals.  Rice, 22 Vet. App. 447.  The issue has not been raised by the Veteran or the record.  Thus, TDIU will not be addressed herein.  Id.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for right foot fracture residuals.  In denying such higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).


ORDER

1.  New and material evidence having been received, the claim of entitlement to service connection for a left knee condition, is reopened, and granted to that extent.

2.  Entitlement to an increased evaluation, in excess of 10 percent, for right foot fracture residuals, status post-operative, is denied.


REMAND

In December 2012, the Board remanded the issues of service connection for a left foot condition, right knee condition, and left hip condition.  Specifically, in its remand directives, the Board asked the examiner to address whether any of the Veteran's service-connected disabilities aggravate the Veteran's conditions upon which he herein claims service connection.  The Veteran underwent a VA examination in response to the directives in December 2013.  However, the examiner did not address aggravation.  As such, another remand is in order.

Additionally, while the Veteran has undergone VA examinations for his left knee condition, he likewise has not received an adequate medical opinion addressing aggravation.  Thus, this claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or private medical treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left foot condition.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's left foot condition is directly related to his active duty service.  The examiner should also address whether the Veteran's left foot condition is proximately due to, or alternatively, aggravated by, any the Veteran's service-connected conditions.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral knee condition.  All indicated evaluations, studies, and tests deemed necessary should be accomplished, and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's bilateral knee condition is directly related to his active duty service.  The examiner should also address whether the Veteran's bilateral knee condition is proximately due to, or alternatively, aggravated by, any the Veteran's service-connected conditions.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left hip condition.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's left hip condition is directly related to his active duty service.  The examiner should also address whether the Veteran's left hip condition is proximately due to, or alternatively, aggravated by, any the Veteran's service-connected conditions.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

5.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


